Exhibit 10.7

 

VIA FAX 212.661.1031

 

June 30, 2005

 

MAG Industrial Automation Systems LLC
Mainco, Inc.
c/o Maxor Inc.
60 E. 42nd Street
New York, NY 10165

 

Attention: Mr. Mo Meidar

 

Re:                             Purchase and Sale of Cincinnati Lamb Group –
Settlement Agreement

 

Dear Mo:

 

This letter agreement sets forth certain agreements of the Parties to the
Purchase and Sale Agreement (the “Purchase and Sale Agreement”), dated March 17,
2005, as amended, among UNOVA, Inc. and certain of its subsidiaries (the
“Selling Entities”) and Mainco, Inc., MAG Industrial Automation Systems LLC and
certain of their subsidiaries (the “Purchasing Entities”) pursuant to which the
Purchasing Entities acquired the business and substantially all of the assets
and certain capital stock of the Cincinnati Lamb Group.  These agreements fully
and finally resolve certain potential claims and obligations of the Parties
under the Purchase and Sale Agreement and the related letter agreement (the “NWA
Side Letter”) pursuant to which the Selling Entities agreed that the net working
assets (as defined in the Purchase and Sale Agreement) on the Closing Balance
Sheet would be at least $130,500,000, and that to the extent that such net
working assets were less than that amount, UNOVA would pay to the Purchasing
Entities the amount of such difference (the “NWA Adjustment”) in cash. 
Capitalized terms used and not otherwise defined in this letter have the
meanings stated in the Purchase and Sale Agreement.

 

1.                                       Closing Balance Sheet and NWA
Adjustment.  Attached as Exhibit A is the final, agreed upon Closing Balance
Sheet.  The Parties agree that the NWA Adjustment is $12,553,000.  On April 15,
2005, UNOVA paid to Purchaser the estimated NWA Adjustment in the amount of
$9,550,000.  Upon execution and delivery of this letter agreement, UNOVA shall
pay to Purchaser $3,003,000 in full and final settlement of the Selling
Entities’ obligations under Section 1.8(d) of the Purchase and Sale Agreement
and the NWA Side Letter.

 

2.                                       Proceeds of Alenia Judgment.  Upon
execution of this agreement, UNOVA will pay to Purchaser the proceeds received
by the Selling Entities from the Alenia judgment in the amount of €1,552,800.

 

--------------------------------------------------------------------------------


 

3.                                       Modification of Promissory Notes.  The
existing Secured Note is comprised of three notes, Domestic, German and
Foreign.  The Domestic Secured Note and the Lamb U.K. Restructure Note will be
modified and restated into a new Domestic Secured Note, dated the Transfer Date,
in the principal amount of $6,454,000 and with a new payment schedule (the “New
Domestic Secured Note”).  The principal payment schedule under the German
Secured Note and the Foreign Secured Note shall be amended, so that aggregate
principal payments under the New Domestic Secured Note, the German Secured Note
and the Foreign Secured Note shall be payable on the following schedule:

 

(i) $1,454,000 (in the aggregate) shall be payable on the 24-month anniversary
of the Transfer Date,

(ii) $2,000,000 (in the aggregate) shall be payable on the 30-month anniversary
of the Transfer Date,

(iii) $2,000,000 (in the aggregate) shall be payable on the 36-month anniversary
of the Transfer Date,

(iv) $2,500,000 (in the aggregate) shall be payable on the 42-month anniversary
of the Transfer Date,

(v) $2,000,000 (in the aggregate) shall be payable on the 48-month anniversary
of the Transfer Date, and

(vi) $2,500,000 (in the aggregate) shall be payable on the 54-month anniversary
of the Transfer Date.

 

The New Domestic Secured Note shall bear interest at the rate of LIBOR + 3%,
payable quarterly.

 

4.                                       Cost to Modify Promissory Notes and
Related Security Documents.  UNOVA and Purchaser shall share equally the cost to
modify the promissory notes as indicated above, to amend the existing security
agreements and to make any requisite filings.  Such costs shall include only
Silver Point fees, attorney fees and filing fees that are specifically related
to such modification and amendment.

 

5.                                       Saline Real Estate and Equipment.  The
Selling Entities retained as Excluded Assets certain real property and equipment
located in Saline, Michigan, and classified as Assets Held for Sale, with an
approximate aggregate book value of $6.6 million (collectively, the “Saline
Property”).  Purchaser shall use its reasonable best efforts to obtain within 90
days following the execution of this agreement up to three offers to purchase
the Saline Property (“Third-Party Offers”).  A Third-Party Offer less the costs
of sale is referred to as a “Net Third-Party Offer.”  In the event that any of
the Net Third-Party Offers are at or above $4 million, the Selling Entities may
elect to sell the Saline Property pursuant to such Third-Party Offer for the
amount equal to the highest Net Third-Party Offer and at the time of such sale
(or 90 days after the execution of this agreement if sooner), the Selling
Entities shall pay to Purchaser $2 million; provided, however, that (i) to the
extent the Net Third-Party Offer is greater than $4 million but less than or
equal to $5 million, the amount by which it exceeds $4 million shall be shared
by the Selling Entities and Purchaser at the rate of 60% to the Selling Entities
and 40% to

 

2

--------------------------------------------------------------------------------


 

Purchaser, and (ii) to the extent that the Net Third-Party Offer is greater than
$5 million, the first $1.0 million above $4 million shall be shared as provided
in clause (i) and the amount by which it exceeds $5 million shall be shared by
the Selling Entities and Purchaser at the rate of 80% to the Selling Entities
and 20% to Purchaser.  The Selling Entities may but shall not be obligated to
sell the Saline Property if the Net Third-Party Offer is less than $4 million. 
In the event that there are no Third-Party Offers or the Net Third-Party Offers
are less than $4 million, then 90 days after the execution of this agreement the
Selling Entities shall pay to Purchaser $2 million.

 

6.                                       Payment of Management Bonuses.  The
Purchasing Entities agree to pay the management bonuses to the Continuing
Employees as accrued on the Closing Balance Sheet.

 

7.                                       Waiver of Certain Additional Claims. 
The Parties agree that except for claims based on fraud:

 

(i) the Purchasing Entities hereby waive, discharge and release any claim or
cause of action that any such Party now has or may have, known or unknown, or
that may arise in the future, for indemnification from the Selling Entities
under (a) Section 11.1(a) (Misrepresentation or Breach of Warranty), to the
extent such claims are based on any misrepresentation or breach of warranty
under the following Sections of the Purchase and Sale Agreement
:(A) 3.2(a) (Financial), (B) 3.3 (Accounts Receivable), (C) 3.4 (Inventories),
(D) 3.7 (Right to Use Properties, Rights and Assets ), (E) 3.8 (Contracts and
Commitments), or (F)3.12 (Product and Service Warranties) (collectively, the
“Released Representations and Warranties”); or (b) Section 11.1(b) (Breach of
Covenant or Agreement) to the extent that such claim relates to a breach or
nonfulfillment, prior to the date of this letter agreement, of a covenant,
agreement or other obligation set forth in the Purchase and Sale Agreement; and

 

(ii) the Selling Entities hereby waive, discharge and release any claim or cause
of action that any such Party now has or may have, known or unknown, or that may
arise in the future, for indemnification from the Purchasing Entities under
Section 11.2(b) (Breach of Covenant or Agreement) to the extent that such claim
relates to a breach or nonfulfillment, prior to the date of this letter
agreement, of a covenant, agreement or other obligation set forth in the
Purchase and Sale Agreement.

 

8.                                       No Further Payments by Selling
Entities.  The Purchasing Entities further agree that, (i) except as
specifically provided in this letter agreement and (ii) except for any
indemnification claim under Section 11.1(a) (Misrepresentation or Breach of
Warranty) other than the Released Representations and Warranties,
Section 11.1(b) (Breach of Covenant or Agreement) to the extent that such claim
relates to a breach or nonfulfillment, following the date of this letter
agreement, of a covenant, agreement or other obligation set forth in the
Purchase and Sale Agreement, Section 11.1(c) (Excluded Liabilities),
11.1(d) (R&B Liabilities), 11.1(e) (Product Liability), 11.1(f) (Retained
Environmental Liabilities of Transferred Subsidiaries), 11.1(g) (Offsite
Disposal), or

 

3

--------------------------------------------------------------------------------


 

11.1(h) (Bulk Sales), the Purchasing Entities shall be responsible for all
debts, liabilities, obligations, costs and expenses of the Business and shall
not be entitled to and will not make any claim for any additional payment
whatsoever from any of the Selling Entities or their Affiliates under or in
connection with the Purchase and Sale Agreement or the Business, including but
not limited to any claim for amounts incurred by the Purchasing Entities
relating to the operation of the Business prior to or after the Transfer Date or
claims by third parties relating to the Business, and the Purchasing Entities
will not tender any such matter to the Selling Entities or their Affiliates or
request of them payment of or reimbursement for any such amounts or for any
other amount.

 

9.                                       Undertaking.  Each of UNOVA, Inc., with
respect to the other Selling Entities, and MAG Industrial Automation Systems
LLC, with respect to the other Purchasing Entities, agrees to use its reasonable
best efforts to cause such other parties to the Purchase and Sale Agreement to
sign this letter agreement as soon as practicable.

 

If the foregoing accurately sets forth our agreement, please so indicate by
signing on behalf of the Purchasing Entities where indicated below.

 

Sincerely,

 

UNOVA, INC.

Individually and on behalf of the Selling Entities

 

 

/s/ Michael E. Keane

 

 

 

Michael E. Keane

Senior Vice President and Chief Financial Officer

 

Enclosure

 

SO AGREED

 

MAG INDUSTRIAL AUTOMATION SYSTEMS LLC
Individually and on behalf of the Purchasing Entities

 

By:

/s/ Mo Meidar

 

 

Mo Meidar

 

SO AGREED

 

UNOVA U.K. LIMITED

 

By:

/s/ Cathy Younger

 

Cathy Younger

 

4

--------------------------------------------------------------------------------


 

SO AGREED

 

UNOVA OPERATIONS U.K. LIMITED

 

(FKA Cincinnati Machine UK Limited)

 

By:

/s/ Cathy Younger

 

Cathy Younger

 

SO AGREED

 

HONSBERG LAMB SONDERWERKZEUGMASCHINEN GMBH

 

By:

/s/ Cathy Younger

 

Cathy Younger

 

SO AGREED

 

INTERMEC CANADA LIMITED

(Successor by Amalgamation to
UNOVA CANADA, Inc.)

 

By:

/s/ Cathy Younger

 

Cathy Younger

 

SO AGREED

 

UNOVA INDUSTRIAL AUTOMATION SYSTEMS, INC.

 

By:

/s/ Cathy Younger

 

Cathy Younger

 

SO AGREED

 

UNOVA IP CORP.

 

By:

/s/ Cathy Younger

 

Cathy Younger

 

SO AGREED

 

R&B Plastics Holdings, Inc.

 

By:

/s/ James Benjamin

 

James Benjamin

 

SO AGREED

 

Cincinnati Machine LLC

 

By:

/s/ James Benjamin

 

James Benjamin

 

SO AGREED

 

Lamb Technicon LLC

 

By:

/s/ James Benjamin

 

James Benjamin

 

5

--------------------------------------------------------------------------------


 

SO AGREED

 

Lamb Assembly and Test, LLC

 

By:

/s/ James Benjamin

 

James Benjamin

 

SO AGREED

 

“Caroline” Ein hundertdritte

Vermö gensverwaltungsgesellschaft MbH

 

By:

/s/ James Benjamin

 

James Benjamin

 

SO AGREED

 

MAGUS GmbH

 

By:

/s/ James Benjamin

 

James Benjamin

 

SO AGREED

 

MAG IP GmbH

 

By:

/s/ James Benjamin

 

 

SO AGREED

 

Lamb Technicon, Ltd.

 

By:

/s/ James Benjamin

 

James Benjamin

 

SO AGREED

 

Cincinnati Machine Limited

 

By:

/s/ James Benjamin

 

James Benjamin

 

SO AGREED

 

Lamb Technicon Limited

 

By:

/s/ James Benjamin

 

James Benjamin

 

6

--------------------------------------------------------------------------------